                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DAVID N. JAMES                                                                        PLAINTIFF

v.                                Case No. 4:16-cv-00835-KGB

ERIC CHEATHAM, et al.                                                               DEFENDANT
                                             ORDER

        Before the Court is plaintiff David N. James’ motion for status update (Dkt. No. 25). The

Court grants Mr. James’ motion (Id.). On July 26, 2018, defendant Eric Cheatham filed an answer

to the complaint (Dkt. No 31). The Court lifts the stay, permits this case to proceed, and will enter

by separate order an Amended Final Scheduling Order setting new pretrial deadlines and a trial

date.

        So ordered this 9th day of October, 2018.

                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
